Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 1 of 10 PAGEID #: 171




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEPHANIE CLIFFORD a.k.a.                          :
STORMY DANIELS, an individual,                     :   Case No. 2:19-cv-00119
                                                   :
                                                   :   Judge Michael H. Watson
                                                   :
                    Plaintiff,                     :   Magistrate Judge Elizabeth Preston Deavers
                                                   :
     v.                                            :
                                                   :
SHANA M. KECKLEY, et al.,                          :
                                                   :
                                                   :
                         Defendants.               :

                          PLAINTIFF’S RESPONSE TO DEFENDANT
                          TERRY L. MOORE’S MOTION TO DISMISS
          Plaintiff, Stephanie Clifford, by and through her attorneys hereby files her response to

Defendant Terry L. Moore’s Motion to Dismiss for failure to state a claim. Dkt. No. 32. As shown
below, Plaintiff has adequately stated a claim for violation of her civil rights against Terry L. Moore

in his capacity as supervisor and the motion as to her supervisory claims under § 1983 should be

denied. Plaintiff withdraws her claims against Terry L. Moore for civil conspiracy and state-based
tort claims.

    I. PROCEDURAL SUMMARY
          1.     On June 6, 2019, Plaintiff filed her amended complaint alleging additional causes
of action against the City of Columbus and Terry L. Moore. Dkt. No. 24.
          2.     On June 12, 2019, the original individual officer defendants, Shana M. Keckley,

Whitney R. Lancaster, Mary S. Prather and Stephen G. Rosser answered the Plaintiff’s Amended
Complaint. Dkt. No. 25.
          3.     On July 30, 2019, Defendant City of Columbus answered and moved for partial

summary judgment on plaintiff’s state law-based claims. Dkt. Nos. 30 and 31.
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 2 of 10 PAGEID #: 172




       4.      On July 30, 2019, Defendant Terry L. Moore filed a Motion to Dismiss all claims

under FRCP 12(b)(6), Dkt. No. 32, to which Plaintiff responds below.

   II. FACTUAL SUMMARY

       Plaintiff’s Amended Complaint states claims against Terry L. Moore, for a violation of her

civil rights in his capacity as supervisor of the Vice Unit (Dkt. No. 24, ¶ 11), and Moore’s

acknowledged approval of a plan by Defendants Keckley, Lancaster, Praither and Rosser (Dkt. No.

24, ¶¶ 18, 30 and 31) to falsely arrest Plaintiff and others without probable cause and in violation

of their civil rights. Moore’s admitted approval of the plan to falsely arrest Plaintiff and others

was part of a continuing pattern and practice of the City of Columbus Vice Unit to falsely arrest

and charge individuals using a statute that the officers, including the defendants herein, had been

advised and informed could not meet the elements of the statute and therefore were without

probable cause for the arrest. (Dkt. No. 24, ¶¶ 15, 16, 17, 18, 30, 31, 59, 60, 61 and 62).

   III. STANDARD OF REVIEW

       Generally, Plaintiff does not dispute Defendant Moore’s recitation of the standard of

review in these matters. While citing the applicable standard, Defendant Moore proceeds to argue

the “facts” of the allegations rather than accepting them as true as we must at this stage of the

litigation. In doing so, he concedes that the allegations are plausible on their face and not merely

possible which is sufficient to withstand scrutiny and the inference that defendants are liable for

the conduct alleged. Gavitt v. Born, 835 F.3d 623, 644 (6th Cir. 2016)(“To withstand scrutiny

under Rule 12(b)(6), the complaint must state a claim that is plausible on its face, not merely

possible. This means that the court must be able to draw a reasonable inference that defendants are

liable for the misconduct alleged.” citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).




                                                 2
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 3 of 10 PAGEID #: 173




        Defendant Moore also asserts that he is qualifiedly immune in this matter. In doing so,

once again he argues the “facts” removing any early determination by the court as a matter of law

from consideration. “[I]f the qualified immunity questions presented are fact-intensive, the record

may not be adequately developed to evaluate the defense at the pleading stage under Rule

12(b)(6).” Id. at 640 citing Wesley v. Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015).

    IV. ARGUMENT AND AUTHORITIES

        a.      Plaintiff has stated a claim for false arrest and malicious prosecution against
                Defendant Moore.

        Plaintiff concedes that her claims for false arrest and malicious prosecution arise under the

Fourth Amendment. “Constitutional claims based on theories of false arrest and false

imprisonment also arise under the Fourth Amendment.” Trapp v. Kimpel, No. 3:13-CV-18, 2013

WL 4510570, at *6 (S.D. Ohio Aug. 23, 2013) citing Gorcaj v. Medulla, 51 Fed. Appx. 158, 159

(6th Cir.2002); see also Brooks v. Rothe, 577 F.3d 701, 706 (6th Cir.2009).

        Moore complains that Plaintiff has failed to plead facts which would show “the official’s

own individual action” sufficient for individual liability. As cited by Defendant Moore, “where a

supervisor-subordinate relationship is involved, a plaintiff must plead facts that show a causal

connection between the supervisor and the unconstitutional conduct of the subordinate.” Motion

at p. 5 (citations omitted). Plaintiff has pled a sufficient factual basis to plausibly allege liability

on the part of Defendant Moore.

        As shown above, Plaintiff’s Amended Complaint identifies Terry Moore as a supervisor of

the City of Columbus Division of Police Vice Unit. Dkt. No. 24, ¶ 11. The vice unit is the unit at

the other defendant officers were working in. Dkt. No. 24, ¶ 110. Specifically, Moore approved

of a plan by Defendants Keckley, Lancaster, Praither and Rosser (Dkt. No. 24, ¶ 18, 30 and 31) to




                                                   3
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 4 of 10 PAGEID #: 174




falsely arrest Plaintiff and others without probable cause and in violation of their civil rights. His

approval is sufficient for purposes of individual liability under a theory of supervisory liability.

        Additionally, Plaintiff alleges that Moore’s admitted approval of the plan to falsely arrest

Plaintiff and others was part of a continuing pattern and practice of the City of Columbus Vice

Unit to falsely arrest and charge individuals using a statute that the officers, including the

defendants herein, had been advised and informed could not meet the elements of the statute and

therefore were without probable cause for the arrest. Dkt. No. 24, ¶ 15, 16, 17 and 18. “[A]

supervisory official's failure to supervise, control or train the offending individual is not actionable

unless the supervisor either encouraged the specific incident of misconduct or in some other way

directly participated in it. We have interpreted this standard to mean that “at a minimum,” the

plaintiff must show that the defendant “at least implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending officers.” Peatross v. City of Memphis,

818 F.3d 233, 242 (6th Cir. 2016)(citations omitted).

        Plaintiff alleges that Defendant Moore not only approved the instant plan of action to falsely

arrest Plaintiff and others but that he did so as a pattern and practice of the City of Columbus Vice

Unit. The factual allegations clearly implicate Defendant Moore and provide the causal connection

necessary to state a claim against him in his supervisory capacity.

        b.     Plaintiff has properly alleged that her arrest was without probable cause.

        Defendant Moore further challenges the Amended Complaint arguing that Plaintiff has

failed to allege that her arrest was without probable cause. In doing so, Defendant Moore seeks a

factual determination at the pleading stage as to whether the defendant officers “believed that

probability existed that the suspect committed an offense or whether the circumstances, viewed




                                                   4
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 5 of 10 PAGEID #: 175




objectively, support a finding of probable cause. Motion at p. 8 (citations omitted). Such

determinations are inappropriate at this stage.

        Factually, as alleged by Plaintiff, all defendants had participated in meetings with local

prosecutors where they were informed that their use of Community Defense Law on illegal

touching, Ohio Revised Code, § 2907.40(C)(2) was problematic and that the prosecutors could not

meet the elements of the statute when the “patron” was a governmental employee. Such meetings

are alleged in ¶¶15, 16 and 18. Plaintiff further alleges in ¶ 59 that the City in a public statement

has admitted that in the arrest, “one element of the law was missed and in error and charges were

subsequently dismissed.” Dkt. 24, ¶ 59.1 This element was one that the prosecutors had repeatedly

warned the defendants herein about in the past. Dkt. No. 24, ¶ 60. Plaintiff also alleges, based

upon the facts, that this is the same element which was missing from the prior numerous arrests of

women by the Vice Unit and Defendants Rosser and Lancaster which include but are not limited

to: Carla Hoover; Emily Haudenschield; Brittany Yates; Danielle Calderon; Ashley Graves; and

Chelsea Paige Ewart whose cases were all dismissed in May, August and November of 2018. Dkt.

No. 24, ¶ 61.2 Defendant Officers never had probable cause to arrest Ms. Clifford, nor could they

believe they did. Dkt. No. 24, ¶ 62. The allegations concerning the absence of probable cause are

sufficient to meet a claim for a violation for her civil rights under both false arrest and malicious

prosecution. 3


1
  The City of Columbus has admitted this paragraph in their answer. Dkt. No. 30.
2
  The City of Columbus has admitted this paragraph in their answer. Dkt. No. 30.
3
  Under Ohio law:

        “‘[t]he elements of the tort of malicious criminal prosecution are (1) malice in instituting or
        continuing the prosecution, (2) lack of probable cause, and (3) termination of the prosecution in the
        favor of the accused.’ ” Trussell v. Gen. Motors Corp., 53 Ohio St.3d 142, 559 N.E.2d 732, 736
        (Ohio 1990); see also Rogers v. Barbera, 170 Ohio St. 241, 164 N.E.2d 162 (Syllabus) (1960).
        Although malice is an essential element in actions for malicious prosecution, “the want of probable
        cause is ‘the real gist of the action.’ ” Tourlakis v. Beverage Distribs., Inc., 2002 WL 31875970, at




                                                         5
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 6 of 10 PAGEID #: 176




        The “totality” of the circumstances and all inferences thereon to the Plaintiff in the

Amended Complaint, present a factual scenario where the Vice unit, through approval by the

supervisors, had long established a pattern and practice of selective enforcement, arrest and

prosecution of individuals without probable cause under Ohio Revised Code, § 2907.40(C)(2)

despite numerous meetings and warnings from other law enforcement officials and prosecutors

that the elements of the law could not be established by an arresting officer as a “patron.”

        Plaintiff’s Amended Complaint states sufficient facts for a plausible cause of action against

Defendant Moore in his capacity as supervisor. Accordingly, his Motion to Dismiss for failure to

state a claim for a violation of her civil rights by him in his supervisory capacity should be denied.

        c.       Plaintiff withdraws her claim for civil conspiracy against Defendant Moore.

                 Plaintiff withdraws her claim for civil conspiracy against Defendant Moore.

        d.       Defendant Moore is not entitled to qualified immunity.

        Defendant Moore asserts the defense of qualified immunity at motion to dismiss prior to

the development of any factual record in this matter. Having established that she has properly

plead a Fourth Amendment violation of her civil rights, Defendant Moore challenges whether he

was on notice that Plaintiff’s false arrest without probable cause is clearly established. In doing

so, he unreasonably narrows the inquiry to whether a “reasonable” officer could have known that

R.C. § 2907.40(C)(2) did not apply to Plaintiff’s performance at Sirens. In doing so he raises

questions of fact concerning the officer’s knowledge which are sufficiently alleged in Plaintiff’s

Amended Complaint and the foreknowledge of a complete absence of probable cause. Dkt. No.



        *4 (Ohio. Ct.App. Dec. 26, 2002) (citing Melanowski v. Judy, 102 Ohio St. 153, 131 N.E. 360, 361
        (1921)). Thus, if the lack of probable cause is demonstrated, “the legal inference may be drawn that
        the proceedings were actuated by malice.” Id. (same).

Thacker v. City of Columbus, 328 F.3d 244, 260–61 (6th Cir. 2003)(emphasis added).




                                                         6
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 7 of 10 PAGEID #: 177




24, ¶¶ 15, 16, 17, 18, 30, 31, 59, 60, 61 and 62. “[I]f the qualified immunity questions presented

are fact-intensive, the record may not be adequately developed to evaluate the defense at the

pleading stage under Rule 12(b)(6).” Gavitt v. Born at 640 citing Wesley v. Campbell, 779 F.3d

421, 433–34 (6th Cir. 2015).

       Here, Plaintiff alleges that Defendant Officers, including Moore, attended meetings where

specific discussions were held concerning the use of the statute and the absence of probable cause

when the arrests under R.C. § 2907.40(C)(2) failed to meet the statutory elements. There is no

need for a specific case to inform the officers when the prosecutors were actively informing them

of the fact that the arrests were not valid or supported in the months and years prior to the arrest of

Plaintiff. Dkt. No. 24, ¶¶ 15, 16, 17, 18, 30, 31, 59, 60, 61 and 62. The “reasonableness” of the

officers’ conduct involves the development of facts concerning what they were informed

concerning enforcement of the statute in question prior to the arrest of Plaintiff. At this stage,

Plaintiff has plead sufficient facts to allow her case to proceed.

       Defendant Moore’s citation to 84 Video/Newsstand, Inc. v. Sartini, 455 F. App'x 541, 545

(6th Cir. 2011) is not applicable nor helpful. 84 Video is a challenge to certain regulations of

sexually oriented businesses in Ohio as violative of the First Amendment. The challenge was

rejected and affirmed on appeal. The case is not applicable. No allegations are made that Plaintiff

was arrested for touching another performer as was at issue in 84 Video.

       The question here is whether the defendant officers were on “fair notice that the conduct

was unlawful, reasonableness is judged against the backdrop of the law at the time of the conduct.”

Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449 (2018)(citations omitted). It is “clearly

established that [an] arrest without probable cause violates the Fourth Amendment.” Leonard v.

Robinson, 477 F.3d 347, 355 (6th Cir.2007). Courts have also determined that “the requirement




                                                  7
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 8 of 10 PAGEID #: 178




of probable cause is one of the cornerstones of Fourth Amendment protection. Thus, a reasonable

police officer would know that fabricating probable cause, thereby effectuating a seizure, would

violate a suspect’s clearly established Fourth Amendment right to be free from unreasonable

seizures.” Spurlock v. Satterfield, 167 F.3d 995, 1006 (6th Cir.1999).; See also Olsen v. Layton

Hills Mall, 312 F.3d 1304, 1312 (10th Cir. 2002) (“A police officer violates an arrestee’s clearly

established Fourth Amendment right to be free of unreasonable seizure if the officer makes a

warrantless arrest without probable cause.”). Plaintiff has clearly alleged that the defendant

officers fabricated probable cause in her arrest in July of 2018. Dkt. No. 24, ¶¶ 15, 16, 17, 30, 54,

62.

        Fair notice of the wrongfulness of their conduct is specifically alleged in the form of

meetings with prosecutors wherein Plaintiff alleges that the unlawfulness of their conduct is

explained. Dkt. No. 24, ¶¶ 15, 16, 17, 18, 30, 31, 59, 60, 61 and 62. From Plaintiff’s allegations

it is reasonable to infer that discovery will support and establish that no reasonable officer within

the City of Columbus Vice Department could have reasonably believed that the arrest of Plaintiff

was not in violation of her Fourth Amendment rights against seizure in the absence of probable

cause when the police officers were previously informed that their actions did not support an arrest

for a violation of R.C. § 2907.40(C)(2). To require a specific case that tells the officers what they

already know, as alleged, is a burden that is not required under the caselaw. This is not a case of

excessive force or a police shooting where we must look into the actions of any officer in a chaotic

and dynamic situation. This is a case where, in the face of knowledge of the improper nature of

their actions, the officers, with the approval of Defendant Moore went and effectuated the arrest of

Plaintiff.




                                                 8
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 9 of 10 PAGEID #: 179




          Defendant Moore is not entitled to qualified immunity or, at the very least, any

determination should be postponed until the record may be adequately developed to evaluate the

defense.

          e.     Plaintiff withdraws her state law claims against Defendant Moore.

          Plaintiff withdraws her state law claims against Defendant Moore.

   V. CONCLUSION

          Defendant Terry L. Moore’s Motion to Dismiss for failure to state a claim, Dkt. No. 32,

should be denied as Plaintiff has plausibly plead a civil rights violation against him in his

supervisory capacity and he is not entitled to qualified immunity at this stage of the litigation.

Plaintiff withdraws her claims against Terry L. Moore for civil conspiracy and state-based tort

claims.

                                      Respectfully Submitted,

                                              /s/ Chase A. Mallory____
                                              Chase A. Mallory (0084728)
                                              Chase@SabolMallory.com
                                              SABOL MALLORY, LLC
                                              743 South Front Street
                                              Columbus, Ohio 43206
                                              phone: (614) 300-5088
                                              fax: (614) 636-4545

                                              /s/ Guy A. Fortney
                                              Clark O. Brewster - OBA #1114 (Admitted Pro Hac)
                                              Guy A. Fortney - OBA #17027 (Admitted Pro Hac)
                                              BREWSTER & DE ANGELIS
                                              2617 East 21st Street
                                              Tulsa, OK 74114
                                              (918) 742-2021 - Telephone
                                              (918) 742-2197 - Facsimile

                                              Attorneys for the Plaintiff




                                                 9
Case: 2:19-cv-00119-MHW-EPD Doc #: 33 Filed: 08/20/19 Page: 10 of 10 PAGEID #: 180




                               CERTIFICATE OF SERVICE

        I certify that on August 20, 2019, a true and exact copy of the above and foregoing
    document was served to the following counsel via: � U.S. first-class mail, with postage pre-
    paid, � Certified Mail, Return Receipt Requested, � facsimile, � e-mail, � hand delivery:

    Larry H. James
    Crabbe, Brown & James LLP
    500 South Front Street, Suite 1200
    Columbus, OH 43215

                                            /s/ Guy A. Fortney




                                              10
